Case: 16-60196      Document: 00513982897         Page: 1    Date Filed: 05/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                      No. 16-60196                              FILED
                                                                             May 8, 2017

RUBIN RURIE WEEKS,                                                         Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

STATE OF MISSISSIPPI; MISSISSIPPI DEPARTMENT OF
CORRECTIONS,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:15-CV-283


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Rubin Rurie Weeks, Missouri prisoner # 184303 and Mississippi prisoner
# 71164, is currently serving a concurrent sentence of life imprisonment and
thirty years of imprisonment based on guilty plea convictions of kidnapping
and rape. He is presently incarcerated at the Southeast Correctional Center
in Charleston, Missouri.        He is also subject to a detainer lodged by the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60196    Document: 00513982897       Page: 2   Date Filed: 05/08/2017


                                 No. 16-60196

Mississippi Department of Corrections, requesting his return to Mississippi
following his release from Missouri custody.
      Weeks moves for a certificate of appealability (COA) to appeal the
district court’s dismissal of his 28 U.S.C. § 2241 petition. He also moves for
appointment of counsel. Although the district court construed Weeks’s petition
as arising under § 2254, a § 2241 petition is the proper vehicle for challenging
the Mississippi detainer at issue. See Saucier v. Warden, No. 94-41050, 1995
WL 71331, *1 (5th Cir. Jan. 27, 1995); see also 5TH CIR. R. 47.5.3 (decisions
issued before January 1, 1996, are precedent). Further, because Weeks is
challenging a document issued by the Mississippi Department of Corrections
and not a document issued by a state court, a COA is unnecessary in this case,
and we deny it for that reason. See Saucier, 1995 WL 71331 at 1; cf. Stringer
v. Williams, 161 F.3d 259, 262 (5th Cir. 1998).
      A § 2241 petition must be filed in the district where the prisoner is
incarcerated. Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Weeks is
incarcerated in Charleston, Missouri, which is in the Western District of
Missouri. Thus, the district court in the Southern District of Mississippi,
where Weeks filed his § 2241 petition, did not have jurisdiction to consider it.
See Pack, 218 F.3d at 451; see also Hutson v. Scott, No. 95-20600, 1995 WL
783407, *1 (5th Cir. Nov. 30, 1995); 5TH CIR. R. 47.5.3.
      Although the district court dismissed Weeks’s § 2241 petition as an
unauthorized successive 28 U.S.C. § 2254 habeas application, we AFFIRM the
district court’s dismissal on the alternative basis that the court lacked
jurisdiction to consider the motion. See United States v. Early, 27 F.3d 140,
142 (5th Cir. 1994). Weeks’s motions for a COA and appointment of counsel
are DENIED.




                                       2